DETAILED ACTION
Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04 October 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann (WO 2014/000721).
	Neumann discloses a power locking device including a longitudinal body (Figures 1 and 2) and a blind bore (5) configured as claimed.  An electroactive polymer (4) is disposed in the blind bore.  A sliding lock (3) is disposed in the blind bore and contacts the electroactive polymer.  A current source (not shown) is in electrical communication with the electroactive polymer.
	Regarding claim 3, because Neumann refers to a “cylinder,” the cylindrical recitations are deemed to be met.
	Because the electroactive polymer requires a voltage source in order for the device to be functional, claim 4 recitations are deemed to be inherent.
	Neumann is activated in accordance with claims 5 and 6 (Figures 1 and 2, for example).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann (WO 2014/000721), as applied above.
	Regarding claims 2 and 7, the examiner takes Official notice that it is known to use seals with movable devices disposed within chambers in order to contain material within the chambers.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured a seal as claimed with Neumann.
	As discussed above, claim 4 is deemed to be met.  Further, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the voltage source to be in communication with the body and the polymer in order to suitably activate the device.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach locking devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671